Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 1/10/2022 & 1/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/29/2022, with respect to the previous objections to the drawings have been fully considered and are persuasive.  Applicant has submitted a replacement Figure 5, which obviates the issue.  Examiner will enter the replacement drawing, but notes the minor drawing objection below.  The previous objection to the drawings has been withdrawn. 

Applicant's arguments filed 1/29/2022 regarding the 112(f) interpretation of “compression unit” have been fully considered but they are not persuasive.
Applicant argues “compression unit” would denote a structure based on Figures 3-4. 
Examiner respectfully disagrees.  While Examiner agrees that Applicant’s disclosure details a “compression unit”, Examiner still maintains the term invokes 112(f) interpretation to address the scope of the term.  If Applicant has a specific interpretation they would like applied, Examiner recommends positively assigning structure to the term beyond reliance on functionality to prevent application of 112(f) interpretation.  

Applicant's arguments filed 1/29/2022 regarding the previous 112(b) rejection of claims 1-12 have been fully considered but they are not persuasive.
Applicant argues operating the compressor a first time occurs during the drying step S20 and that claim 1 has been amended to recite an operational state. 
Examiner respectfully disagrees.  Examiner does not consider completion of S20 to inherently mean terminating/finishing operation of the compressor.  For example, Applicant discloses the fan is operated during S21 but its termination does not occur until S31.  The same would appear to apply to the compressor.  Additionally, S43 requires operating the compressor during S433 yet termination of the compressor operation is explicitly detailed in S45.  Regarding the amendment, Examiner notes the “operation state” to raise a 112 issue regarding its broadness since it would not be limited to speed, and does not consider the amendment to clarify the usage of “time(s)”.   
Examiner also refers to the Examiner’s Comment regarding whether omission of the various “first/second/third times” are necessary for the claim language.  

Applicant's arguments filed 1/29/2022 regarding the previous 103 rejection of claim 1 under modified Heo have been fully considered but they are not persuasive.

Applicant argues Heo does not disclose operation of the compressor in a state in which the expansion valve is closed.
Examiner respectfully disagrees.  Claim 1 requires operating the compressor a second time “when the expansion valve is closed”.  Examiner interprets “when” to require the closing of the expansion valve, but does not prohibit reopening of the expansion valve.  Examiner reiterates from the previous final office action (see final action dated 10/8/2021.  refer to form paragraph 11) that Examiner does not equate this to mean “while/during the expansion valve being closed”).  
To advance prosecution, Examiner further notes that Heo does teach for compressor activation, to initially operate the compressor while the expansion valve is closed for a period of time (see Heo’s Figures 18 & 21, S110-S113. [0181]-[0183]).  Heo also teaches that in the course of compressor 

Applicant argues Heo’s activate compressor 110 & reactivate compressor 140 operate under a same condition.
Examiner respectfully disagrees.  Figure 10 shows the heater deactivated and then the compressor is reactivated so as to operate in Heo’s general drying mode as opposed to the high speed drying mode.  Examiner considers reactivating the compressor with the heater deactivated as operating the compressor in a “lower operation state” (e.g. reduced heat load/less overloaded state due to the heater not contributing).  Examiner agrees that Heo does not teach changing the compressor speed as disclosed by Applicant (compare with rejection of claims 21-22), but Examiner considers that “operation state” appears to be a broader term (also see 112(b) rejection thereof).  

Drawings
The drawings were received on 1/10/2022.  These drawings are accepted.

The drawings are objected to because the steps “S37” and “S433” should not be bolded (unless Applicant prefers to emphasize these steps).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 

Specification
The disclosure is objected to because of the following informalities: Examiner has entered the replacement Figure 5 submitted 1/29/2022.  The specification still uses “S35” to refer to the water film removal step on page 15 (page following [0090]), which recites a summary of the steps (see Applicant’s specification, page 15).  Examiner considers either page 15 should be omitted or the water film removal step updated.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “compression unit” in claims 2-3.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has applied the following 112(f) interpretation to “compression unit” in claims 2-3: a body/member which compresses the refrigerant via either rotary or linear reciprocating motion (see Applicant’s Figures 3-4, compression unit 9553).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 21-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “operating the compressor a first/second time”.  While the compressor may be operated at different speeds in the various steps, Examiner did not identify where operation of the 
Claim 1 recites “a lower operation state” in the last clause of the claim.  While Examiner understands that Applicant is attempting to compare the speed/RPM of the compressor (see Applicant’s specification, [0073].  see claims 21 & 22), Examiner does not consider it understood what “operation state” would entail under broadest reasonable interpretation.  
Claim 1 recites a “terminating the operation of the fan” step which is contingent upon a dryness level and further recites closing an expansion valve a first time and operating the compressor a second time at a lower operation state.  These appear to correspond with Applicant’s S41, S431, & S433 (see Applicant’s Figure 5, S41, S431, S433).  Examiner considers claiming the terminating step (S41) as contingent, while necessitating execution of the closing of the expansion valve (S431) and the operation of the compressor in a lower operation state (S433) to be inconsistent, as all of these steps are reliant on the dryness level (see MPEP 2173.03, "Correspondence Between Specification and Claims").  Either all of the steps should be necessitated (necessitates that the dryness level requirement is met) as part of the claimed method, or all of the steps should be contingent upon the dryness level.
Claim 5 recites “terminating the operation of the fan the first time” based on foreign material remaining on the filter, but claim 1 already establishes “terminating the operation of the fan the first time” based on dryness level.  Examiner considers the repeat phrasing of “terminating the operation of the fan the first time” as overlapping/confusing.  
Claim 6 recites “closing the expansion valve a second time”, while claim 1 recites “closing the expansion valve a first time”.  These appear to correspond with Applicant’s S431 for claim 1 and S351 for claim 6.  Examiner however, considers it confusing that the “second time” the expansion valve is closed per claim 6 is technically occurring prior per Applicant’s Figure 5 (see Applicant’s Figure 5, S351, S431).  Examiner also considers “operating the compressor the third time” raises a similar issue, as this appears to correspond with Applicant’s S353 while the operating of the compressor the second time in claim 1 appears to correspond with Applicant’s S433.  Similarly, the operating the compressor a third time technically occurs prior to operating the compressor a second time (see Applicant’s Figure 5, S353, S433).  
Claim 6 has been amended to recite “closing the expansion valve a second time” on a separate line from the “retrieving”.  Examiner considers that the claim as amended appears to necessitate that the “closing the expansion valve” step is no longer contingent on the terminating the operation of the fan, but the “retrieving”/’operating the compressor a third time” step is.  These steps appear to correspond with Applicant’s S351 & S353 (see Applicant’s Figure 5, steps S35, S351, S353).  Examiner considers necessitating the closing step (S351), while claiming the retrieving/operating step (S353) as contingent to be inconsistent, as all of these steps are reliant on terminating the operation of the fan (S31).  Either all of the steps should be necessitated (necessitates that the terminating the operation of the fan is executed), or all of the steps should be contingent upon the terminating the operation of the fan.
       
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 20130232813, “Heo”) in view of Zandona et al. (WO 2015165487, “Zandona”), and further in view of Matsuda et al. JP 2013085793, “Matsuda”) and/or Taniguchi et al. (US 20120186305, “Taniguichi”).
Heo teaches a washing machine comprising the following of claim 1 except where underlined:

For Claim 1:
A method of controlling a clothes treating apparatus including a container configured to accommodate clothes therein, a duct forming a passage for circulating air inside the container therethrough, a fan provided in the duct, a refrigerant pipe forming a refrigerant circulation passage, an evaporator configured to evaporate refrigerant by exchanging heat with air, a condenser configured to condense the refrigerant by exchanging heat with air passed through the evaporator, a compressor configured to compress the refrigerant discharged from the evaporator and transferring the compressed refrigerant to the condenser, and an expansion valve configured to open and close the refrigerant pipe (see Figures 3, 5-6, blowing fan 30, suction duct 50, circulation channel 55, exhaust duct 60, heat pump system 70, first heat exchanger 71, compressor 72, second heat exchanger 73, expansion valve 74.  Refer to piping forming circuit in Figure 3.  [0064], [0069]-[0070]), , the method comprising: 
operating the fan a first time to circulate air through the duct and the container (see Figures 15-16, S90.  [0165]-[0171]).  Heo appears to teach activating the driving motor, which controls rotation of the drum and the blowing fan 30, prior to activating the compressor in S110.  The blowing fan 30 would direct air through the circulation channel 55; 
opening the expansion valve a first time;
 operating the compressor a first time when the expansion valve is opened the first time to circulate the refrigerant through the refrigerant pipe (see Figures 7-10, 18 & 21, S110-S113).  Heo teaches activating the compressor in the various control methods during S110 and as depicted in Figures 7-8 when starting high speed drying.  Heo further teaches when activating the compressor to open the expansion valve per Figures 18 & 21; 
terminating the operation of the fan the first time when a dryness level of clothes stored in the container has reached a predetermined reference dryness level or a reference time has elapsed (see MPEP 2111.04, “Contingent Limitations”).  This step is contingent upon the dryness level/reference time being elapsed;  
closing the expansion valve a first time (refer to 112(b) rejection regarding contingent issue.  see response to arguments above. see Figures 10, 18-19, 21.  [0181]-[0183], [0187].  refer to “reactivate compressor”).  The expansion valve would be closed when the compressor is deactivated and then reactivated; and 
operating the compressor a second time in an operation state that is lower than an operation state of the operating of the compressor the first time when the expansion valve is closed the first time to retrieve the refrigerant and a lubricant from the refrigerant pipe to the compressor (refer to 112(b) rejection regarding contingent issue.  refer to 112(b) rejection regarding operation state.  see Figure 10, S140.  refer to “reactivate compressor”).  Figure 10 shows the heater deactivated and then the compressor is reactivated so as to operate in Heo’s general drying mode as opposed to the high speed drying mode.  Examiner considers reactivating the compressor with the heater deactivated as operating the compressor in a “lower operation state” (e.g. reduced heat load/less overloaded state due to the heater not contributing).  

Heo does not appear to teach the presence of a lubricant in the refrigerant pipe.  

Regarding the lubricant, Zandona however, teaches for the heat pump of a laundry dryer, it is well-known to apply lubricant to the compressor to lubricate moving parts and that a part of the lubricant 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Heo and more particularly 1) to apply lubricant so as to lubricate moving parts as taught by Zandona, and 2) for the applied lubricant to be discharged to the outside and flow along the closed-loop refrigerant circuit with the refrigerant because said occurrence is typical as taught by Zandona.  

Modified Heo teaches claim 1.
Modified Heo also teaches the following:

For Claim 4:
The method according to claim 1, further comprising: 
terminating the operation of the compressor after the operating of the compressor the second time (see Heo’s Figures 7-10).  Heo teaches deactivating the compressor a first time during step S140.  One of ordinary skill in the art would expect the compressor to be deactivated again when the drying operation is completed, and 
operating the fan a second time during a predetermined time after the terminating of the operation of the compressor the second time (see Heo’s Figures 7-10).  Heo teaches deactivating the compressor a first time during step S140.  One of ordinary skill in the art would expect the compressor to be deactivated again when the drying operation is completed.  Regarding operating the fan a second time, Examiner considers simple repetition of the drying process would result in operating the blower fan a second time (which will result in further iterations of activation/reactivation/deactivation of the compressor). 

For Claim 5:
The method according to claim 1, further comprising: 
determining whether an amount of a foreign material remaining on a filter configured to filter air introduced into the duct is equal to or larger than a predetermined reference amount (see Heo’s 
terminating the operation of the fan the first time when the amount of the foreign material remaining on the filter is equal to or larger than the predetermined reference amount (see MPEP 2111.04, “Contingent Limitations”).  This step is contingent upon the amount of foreign material; and 
operating a filter cleaning unit configured to spray water onto the filter after the terminating of the operation of the fan the first time (see MPEP 2111.04, “Contingent Limitations”).  Examiner considers this step to be contingent, as it involves the fan being terminated the first time. 

For Claim 6:
The method according to claim 5, further comprising: 
closing the expansion valve a second time (refer to 112(b) rejection).  The corresponding step appears to be disclosed as contingent similar to other claim 5 steps related to the filter, and 
retrieving the refrigerant and the lubricant from the refrigerant pipe to the compressor by operating the compressor a third time when terminating the operation of the fan the first time (see MPEP 2111.04, “Contingent Limitations”).  This step is contingent upon termination of the fan the first time.  

For Claim 7:
The method according to claim 6, wherein a length of time of the operation of the compressor the third time is set to be equal to or shorter than a length of time of the operating of the filter cleaning unit (see MPEP 2111.04, “Contingent Limitations”).  Operation of the compressor a third time is contingent (see claim 6 above). 

For Claim 8:
The method according to claim 6, further comprising operating the fan at a higher RPM than the operation of the fan the first time, after the operating of the filter cleaning unit (see MPEP 2111.04, 

For Claim 9:
The method according to claim 8, wherein when the predetermined reference drying level has not been reached or the reference time has not elapsed after the operating of the filter cleaning unit, the compressor is again operated and the fan is again operated (see MPEP 2111.04, “Contingent Limitations”).  The operating the filter cleaning unit step is considered contingent (see claim 5 rejection above), and Examiner interprets this step would be contingent since it relies upon said step. 

For Claim 12:
The method according to claim 5, wherein when a temperature of the refrigerant discharged from the compressor is equal to or higher than a predetermined reference temperature, the filter cleaning unit is operated (see MPEP 2111.04, “Contingent Limitations”).  This step appears to be contingent upon the temperature of the refrigerant.   

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 20130232813, “Heo”) in view of Zandona et al. (WO 2015165487, “Zandona”) as applied to claim 1 above, and further in view of Lee et al. (US 20160047081, “Lee”).
Modified Heo teaches claim 1.
Modified Heo does not teach the following of compressor 72:

For Claim 2:
The method according to claim 1, wherein the compressor includes a compression unit configured to revolve within a compressor chamber, and a number of revolutions of the compression unit is configured to be less when the expansion valve is closed the first time than when the expansion valve is opened the first time. 

For Claim 3:
The method according to claim 1, wherein the compressor includes a compression unit configured to make a linear reciprocating motion inside a compressor chamber, and a reciprocating cycle of the compression unit is configured to be longer when the expansion valve is closed the first time than when the expansion valve is opened the first time. 

Lee however, teaches using compressors which compress either by rotating or rectilinearly reciprocating (see Lee’s Figures 2a & 2b, compressor 35, housing 351, pressure members 353a & 353b, drive 355.  [0026]-[0028]).  Examiner notes the expansion valve-associated functionalities is intended use/configuration of the compression unit.  Using a rotary or linearly reciprocating compressor for Heo’s compressor 72 would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Heo and more particularly for Heo’s compressor 72 to be a rotating or rectilinearly reciprocating compressor because said compressor configurations are conventional in the art in view of Lee.  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 20130232813, “Heo”) in view of Zandona et al. (WO 2015165487, “Zandona”) as applied to claim 5 above, and further in view of Kim et al. (US 20160115636, “Kim”).
Modified Heo teaches claim 5.
Modified Heo teaches the following of claim 10 except where underlined: 

For Claim 10:
The method according to claim 5, wherein the fan includes an impeller provided inside the duct and a motor configured to rotate the impeller, and 
wherein an RPM of the impeller is maintained at a predetermined reference RPM when the fan is operated the first time, and when an amount of current supplied to the motor to maintain the predetermined reference RPM is equal to or less than a reference current amount, the filter 

Regarding the blowing fan having an impeller, Examiner considers such configurations of a blower as conventional in the washing/drying arts and refers to Kim (see Kim’s Figures 1-4, blower 57.  [0030]) ((see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Heo and more particularly for the blower to include an impeller because such configurations are conventional in the washing/drying arts in view of Kim.  

Modified Heo teaches claim 5.
Modified Heo teaches the following except where underlined:

For Claim 11:
The method according to claim 5, wherein the container includes a tub configured to accommodate water therein and a drum rotatably provided inside the tub and configured to accommodate laundry therein (see Heo’s Figure 5, drum 10), and 
wherein when a pressure sensed by a pressure sensor configured to sense an internal pressure of the tub is equal to higher than a predetermined reference pressure, the filter cleaner is operated (see MPEP 2111.04, “Contingent Limitations”).  This step appears to be contingent upon pressure. 

Regarding the tub, Examiner considers it well-known to apply said arrangements to washing machines having integrated drying functionality and refers to Kim, who teaches applying a tub for further washing capability (see Kim’s Figure 1, tub 2, drum 3.  [0017]) (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).While Heo does not explicitly teach a “tub”, Heo does teach washing functionality (see Heo’s [0005]).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Heo and more particularly to apply a tub so as to predictably provide washing functionality to the washing machine as taught by Kim.  

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 20130232813, “Heo”) in view of Zandona et al. (WO 2015165487, “Zandona”) as applied to claim 1 above, and further in view of Matsuda et al. JP 2013085793, “Matsuda”) and/or Taniguchi et al. (US 20120186305, “Taniguchi”).  Examiner has provided a machine translation of Matsuda.  
Modified Heo teaches claim 1.
Modified Heo does not appear to teach the following:

For Claim 21: 
The method according to claim 1, wherein the operating of the compressor the second time is operating the compressor at a lower speed than the operating of the compressor the first time.

For Claim 22: 
The method according to claim 1, wherein the operating of the compressor the first time includes operating the compressor to have a first RPM, and the operating of the compressor the second time includes operating the compressor to have a second RPM, and the second RPM is less than the first RPM.

Regarding the lower operation speed, Examiner considers this to be suggested by Matsuda and/or Taniguchi:
Matsuda teaches reducing a compressor speed in response to a filter being clogged so as to reduce power consumption while achieving appropriate degree of drying (see Matsuda’s Figure 8c.  machine translation, [0007]-[0008], [0010], [0035]-[0038]).  Examiner considers Matsuda’s teachings would be appreciable/applicable to Heo’s S140, which pertains to detecting filter clogging and countermeasures taken in response, such as deactivating the heater and compressor (see Heo’s Figures 
Additionally/alternatively to Matsuda, Taniguchi teaches reducing the speed of the compressor when the temperature of the discharge side of the compressor exceeds a prescribed value to prevent lubricant oil degrading in the compressor (see Taniguchi’s [0055]).  Examiner considers Taniguchi’s teachings would be appreciable/applicable to Heo’s S150, which pertains to detecting an overload condition and measures the temperature of an outlet of the compressor and applies countermeasures such as temporarily activating a cooling fan, temporarily deactivating a heater and/or the compressor(see Heo’s Figures 11-13, S150.  [0127]-[0136]). Reducing compressor speed as taught by Taniguchi would be a predictable alternative countermeasure to the overload condition presented in Heo’s S150 (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Heo and more particularly to reduce compressor speed because: 1) lowering compressor speed can alleviate clogged filter situations as taught by Matsuda to reduce power consumption while achieving appropriate degree of drying, and/or 2) lower compressor speed can alleviate overload/high temperature conditions of the compressor as taught by Taniguchi and would prevent lubricant degradation due to said high temperatures.

Examiner’s Comment
Examiner considers the use of “first/second/third time” throughout the claim language is raising issues pertaining to: 1) whether termination is required, and 2) proper ordering (see 112 issue regarding claim 6).  Examiner was wondering if removal of the various “first/second/third time” language would still allow Applicant to properly the claimed invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718